                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

KENNETH HAMPTON, GABRIELLE, HARRIS, and )
ALISA BROGDEN,                              )
                                            )
                         Plaintiffs,        )
                                            )                  JUDGMENT IN A
                                            )                  CIVIL CASE
v.                                          )                  CASE NO. 5:18-CV-485-D
                                            )
KPM LLC, KPM CAROLINAS LLC, KOTARIDES       )
HOLDINGS LLC, HILLANDALE NORTH LLC,         )
2052 LLC d/b/a CLAIRMONT AT BRIER CREEK, and)
1752 LLC d/b/a CLAIRMONT AT PERRY CREEK, )
                                            )
                         Defendants.        )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that on December 18, 2018 dismissed defendants
KPM Carolinas LLC and Kotarides Holdings LLC with a stipulation of dismissal.


IT IS FURTHER ORDERED, AND DECREED that the court GRANTS defendants' motion for
judgment on the pleadings [D.E. 40], DENIES plaintiffs' motion for partial judgment on the
pleadings [D.E. 42], DECLINES to exercise supplemental jurisdiction over defendants'
counterclaims [D.E. 30], DENIES as moot plaintiffs' motion to dismiss for lack of jurisdiction [D.E.
38], DISMISSES WITHOUT PREJUDICE defendants' counterclaims [D.E. 30], and DISMISSES
plaintiffs' complaint [D.E. 1-3].


This Judgment Filed and Entered on October 30, 2019, and Copies To:
Karl Stephen Gwaltney                                  (via CM/ECF electronic notification)
Scott C. Harris                                        (via CM/ECF electronic notification)
Patrick M. Wallace                                     (via CM/ECF electronic notification)
Jackson R. Price                                       (via CM/ECF electronic notification)
Matthew F. Tilley                                      (via CM/ECF electronic notification)
Michael A. Ingersoll                                   (via CM/ECF electronic notification)
Mark P. Henriques                                      (via CM/ECF electronic notification)


DATE:                                          PETER A. MOORE, JR., CLERK
October 30, 2019                                               (By) /s/ Nicole Sellers
                                                               Deputy Clerk
